UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-30379
                           Summary Calendar



                           LUTHER T OTIS, SR

                                                Plaintiff-Appellant,


                                VERSUS


                    BOARD OF SUPERVISORS OF LOUISIANA
                STATE UNIVERSITY, AND AGRICULTURAL AND
                   MECHANICAL COLLEGE; LESLYE A BASS;
                     ALBERT A LAVILLE; RON E GARDNER;
                              MERVIN L TRAIL

                                               Defendants-Appellees.




             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                           (No. 99-CV-3795-T)

                           October 19, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Luther T. Otis appeals the district court’s entry of

judgment on his claims for retaliation and constructive

discharge.     We find no error and affirm.



  *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             BACKGROUND

     Otis worked for the Louisiana State University campus police

at the university’s medical center in New Orleans.      For six years

he and Carl Robertson were posted together at the eye clinic.

Robertson in 1998 wrote several letters to the university’s board

of supervisors complaining of harassment by the chief of police,

Leslye A. Bass.    Robertson contended that the alleged harassment

was motivated by racial animus.    Both he and Otis are black; Bass

is also black, however.    Otis alleged that Bass retaliated

against him shortly after Robertson began sending his letters

because of his friendship with Robertson.      Otis points to four

alleged acts of retaliation: (1) discontinuing Otis and

Robertson’s practice of scheduling their own overtime; (2)

requiring that the two remove a microwave and mini-refrigerator

from their post; (3) requesting that Otis explain why he took

four hours to complete a police report; and (4) assigning Otis to

a new shift.   Otis went on sick leave beginning mid 1998 and

never returned to the university.       He resigned his position some

14 months later.

     Otis filed suit in district court alleging retaliation for

his association with Robertson and for Robertson’s having filed

an employment grievance.    Otis also contends that by virtue of

his treatment by Bass and others he was constructively

discharged.    The district court granted summary judgment against

Otis on each claim.   Otis made a timely appeal.

                                  -2-
                              DISCUSSION

     The standard for reviewing a district court’s order granting

summary judgment is de novo.    “Summary judgment is appropriate,

when, viewing the evidence in the light most favorable to the

nonmoving party, the record reflects that no genuine issue of any

material fact exists, and the moving party is entitled to

judgment as a matter of law.”     Urbano v. Continental Airlines,

Inc., 138 F.3d 204, 205 (5th Cir. 1998) (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 322-24 (1986)).     The nonmoving party must

designate specific facts showing that there is a genuine issue

appropriate for trial.     See id.

     The district court correctly granted summary judgment on

Otis’s retaliation claim.    To prove retaliation for having lodged

an employment grievance, plaintiff must show that he suffered an

adverse employment decision.     See Mattern v. Eastman Kodak Co.,

104 F.3d 702, 705 (5th Cir. 1997).      Adverse employment decisions

are limited to certain ultimate employment actions, such as

demotions, discharges, and refusals to hire, promote, or grant

leave.   See id. at 707.    Adverse employment decisions should be

distinguished from those that are not ultimate actions and have

no more than a “mere tangential effect on a possible future

ultimate decision.”    See Mota v. University of Tex. Houston

Health Sci. Ctr., 261 F.3d 512, 519 (5th Cir. 2001)(internal

quotations omitted).   The actions Otis complains of here are


                                  -3-
plainly not the kinds of ultimate employment decisions we have

contemplated in retaliation cases.     Being asked to remove a

microwave oven and mini-refrigerator from his workspace because

it looks unprofessional is not in any sense an ultimate action.

Requiring Otis and Robertson to confer with Bass before

scheduling overtime cannot be said to be an ultimate action

either.    Nor can a request that Otis explain why it took him four

hours to complete a police report.     The only action by Bass that

might be considered “ultimate” was her decision to assign Otis to

a different shift.    But this argument too is foreclosed, for we

have previously held that a change in an employee’s work schedule

does not ordinarily represent an adverse employment action.      See

Benningfield v. City of Houston, 157 F.3d 369, 377 (5th Cir.

1998).    Furthermore, Otis never labored under his new shift

assignment, so he cannot claim that the shift change in fact

caused him to suffer an adverse employment action.

     The district court also correctly entered judgment against

Otis on his First-Amendment retaliation and constructive

discharge claims.    Like his other retaliation claim, to show

retaliation for having participated in a protected First-

Amendment activity, Otis must prove that he suffered an adverse

employment action.    See Benningfield, 157 F.3d at 375.   Also like

his other retaliation claim, here an adverse employment action is

akin to an ultimate employment decision (e.g., a discharge,


                                 -4-
demotion, reprimand, etc.).     See id. at 375.   The four allegedly

adverse actions that Otis complains of here are the same four he

cited in his other retaliation claim.     We will not consider a

First-Amendment retaliation claim if a similar claim cannot be

sustained under Title VII unless the two can be made out on

different grounds.     See Hernandez v. Hill Country Tele. Coop.,

Inc., 849 F.2d 139, 142 (5th Cir. 1988).     Otis has failed to make

such a showing.   As for his constructive discharge claim, Otis

must prove that a reasonable person in his position “would have

felt compelled to resign.”     See Benningfield, 157 F.3d at 378.

Again, none of the incidents noted by Otis, even when considered

cumulatively, would support a finding that he was laboring in

such an environment.

                             CONCLUSION

     We agree that no genuine issue of material fact exists as to

one or more elements in each of Otis’s claims.     We therefore do

not reach the remainder of the bases for upholding the judgment

of the district court.

     AFFIRMED.




                                  -5-